UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

L. Ruther, )
)

Plaintift`, )

)

v ) Civil Action No. 17-1844 (UNA)

)

)

West Virginia et al., )
)

Det`endants. )

l\/IEMORANDUM OPINION

This matter is before the Court on its initial review ot`plaintifF s pro se complaint and
application for leave to proceed informer pauper/s The Court will grant the in_ forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarre!l v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’sjurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."'
Fed. R. Civ. P. S(a); see Ashcroj)`,‘ v. Iqbal, 556 U.S. 662, 678~79 (2009); Cl'ralsky v. C[A, 355
F.3d 66l , 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of r'es_/'zicz’ic'czla applies Brc)wrz v. Cali`/`ano, 75
F.R.D. 497, 498 (D.D.C. 1977).

`wm-¢MMWW ._,A‘,N~ ,_.t.~ t

Plaintiff resides in Manassas, Virginia. He has filed a purported complaint against the
State of West Virginia and an individual The cryptically worded complaint is incomprehensible
and thus fails to provide any notice oi`a claim and the basis of federal court jurisdiction A

separate order ot`dismissal accompanies this Memorandum Opinion.

/W>

Date: October \') ,2017 Uni¥éd St?adstrict.ludge

l\.)